Citation Nr: 1122703	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1954 to January 1958, and from March 1958 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the pendency of this appeal, by way of a March 2011 rating decision, the Appeals Management Center (AMC) granted service connection for rheumatic fever and rheumatic heart disease.  As such, these issues are not now before the Board.


FINDING OF FACT

Providing the Veteran with the benefit of the doubt, it is at least as likely as not that the Veteran developed rheumatoid arthritis during his military service.


CONCLUSION OF LAW

The Veteran has rheumatoid arthritis that is likely the result of disease incurred during active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In this case, as will be explained below, after considering the March 2010 addendum to an earlier opinion provided by J.M., M.D., the Board finds that the evidence of record is likely in relative equipoise as to whether the Veteran suffered from manifestations of his later diagnosed rheumatoid arthritis while on active duty.  Therefore, providing the Veteran with the benefit of the doubt, the Board finds that the Veteran is entitled to service connection for rheumatoid arthritis.

Essentially, Dr. M. explained that after re-considering the Veteran's service treatment records (STRs), he found many of the symptoms the Veteran experienced in service were consistent with symptoms of rheumatoid arthritis (RA) and were not necessarily attributable to rheumatic fever (RF), noting that it was possible the Veteran had manifestations of RA all along, instead of RF.  As will be discussed below, Dr. M. went into exceptional detail regarding the symptoms the Veteran experienced in service, and provided several examples of the symptoms he believed to be signs of in-service manifestations of RA.  

Dr. M. discussed the cardiac and pulmonary manifestations of RA, explaining that interestingly there were cases of rheumatoid arthritis (RA) with quiescent joint involvement manifested as organizing pneumonia, pericarditis, and bilateral pleural effusions.  In fact, Dr. M. noted that RA is associated with a wide spectrum of pulmonary disorders, involving the pleura, parenchyma, interstitia, airways, and vasculature.  Dr. M. explained that although pulmonary manifestations are usually seen in cases of longstanding RA, they may, although rare, precede the joint symptoms.  He noted that the presenting signs and symptoms of RA are nonspecific and include dyspnea, nonproductive cough, fever, sore throat, malaise, and crackles on physical examination.  Significantly, Dr. M. stated that pericarditis is the most common cardiac manifestation of RA.  After describing the cardiac and pulmonary manifestations of rheumatoid arthritis, Dr. M. concluded that after thoroughly examining the Veteran's STR's, his in-service treatment records were consistent with the signs and symptoms of RA.  For example, he explained that it was especially suggestive that the Veteran had at least six episodes of pneumonia featuring pleurisy during which, with the exception of the episode on November 30, 1965, no organism was found.  Dr. M. noted that even with the bronchoscopy in November 1965, no etiology for the Veteran's respiratory attack was discovered, thereby implying that since no organism or etiology for these pulmonary problems was discovered, the etiology for these problems possibly was RA.  

Dr. M. also noted that even the Veteran's prolonged initial hospitalization in 1954 was not typical of the clinical response of RF to penicillin; it was more akin to the natural course of an RA pericarditis.  For example, he explained that in terms of cardiac problems, the Veteran was plagued during service with episodes of retrosternal pain similar to those of his pericarditis often associated with joint swelling and was treated with antibiotic for presumptive reactivation of rheumatic fever.  

Dr. M. noted that the Veteran continued to take penicillin daily until 1958 at which time he quit and thereafter his legs swelled, the fevers returned, and he had heart pain and exhaustion.  He resumed prophylaxis until 1968, but could not afford the medicine after discharge and stopped.  The Veteran stated that he had ten years of fever and his joints ached from that time onward.  Finally in 1985, his joints hurt so badly that he sought medical care and was diagnosed with RA.  See February 2010 VA examination conducted by Dr. M.  In sum, Dr. M. considered this course of events involving the Veteran's response to penicillin, and found that the Veteran's reaction to penicillin was suggestive of the natural course of rheumatoid arthritis, not rheumatic fever.

In summary, after examining the Veteran and considering the STRs, Dr. M. opined that the facts at hand suggested that the Veteran exhibited signs and symptoms of the manifestations of RA while he was on active duty.  Despite the fact that Dr. M. noted that this possibility must be relegated to the realm of speculation due to the fact that definitive information was not available because rheumatoid factor testing was not performed in service, the Board finds Dr. M.'s opinion persuasive.  He provided a detailed and thorough rationale to support his belief that the Veteran very likely suffered from symptoms of rheumatoid arthritis while on active duty, citing to the STRs several times to show the specific signs and symptoms which, in his opinion, were akin to the natural course of rheumatoid arthritis.

Dr. M.'s opinion is supported by the information in the STRs, which contain an October 1957 entry noting that the Veteran had pericarditis in April 1954 and complained of polyarthritis while in the hospital.  Further, the Veteran's statements show that he suffered from swollen and painful joints during service.  See December 1957, August 1964, August 1966 and November 1967 Reports of Medical History filled out by the Veteran where he noted that he had experienced or currently experienced swollen or painful joints.  Additionally, the Veteran reported during his February 2010 VA examination that his joints ached since 1968 when he stopped taking penicillin.

Although Dr. M. and another May 2007 VA examiner both opined that it was less likely than not that the Veteran's rheumatoid arthritis was proximately due to or the result of his service-connected rheumatic fever, Dr. M. is the only physician who addressed the possibility of the Veteran having signs and symptoms of rheumatoid arthritis while he was on active duty, regardless of any relationship to rheumatic fever.  There is no opinion of record which contradicts Dr. M.'s assessment.

In summary, the Veteran is currently diagnosed with rheumatoid arthritis, and Dr. M. in a March 2010 addendum opinion, provided a detailed rationale for his belief that the Veteran was suffering from signs and symptoms of rheumatoid arthritis while he was serving on active duty.  Further, during service the Veteran noted on several occasions that he suffered from swollen and painful joints.  As the evidence is in relative equipoise, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, on the basis of the above analysis, the Board finds that it is at least as likely as not that the Veteran developed rheumatoid arthritis while serving on active duty.  


ORDER

Service connection for rheumatoid arthritis is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


